PER CURIAM.
Woods argues on appeal he is entitled to have his five year sentence followed by five years probation for unlawful sale or delivery of a controlled substance1 specify that he is entitled to 335 days credit. We agree the sentence should reflect the 335 day credit and remand this cause to the trial court for correction. However, this correction will not foreclose the Department of Corrections from forfeiting the gain time earned because of Woods’ violation of probation and subtraet-ing it from the 335 days of credit, pursuant to section 944.28(1), Florida Statutes (1991).
REMANDED to Correct Sentence.
COBB, W. SHARP and PETERSON, JJ., concur.

. § 893.13(1)(a)(1), Fla.Stat. (1989).